UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :          19cv1862 (DLC)
JOSE JAVIER FERNANDEZ, ELVIO TORIBIO, :
and ARIEL OVALLES,                     :              ORDER
                                       :
                         Plaintiffs,   :
               -v-                     :
                                       :
THE CITY OF NEW YORK, NEW YORK CITY    :
POLICE DEPARTMENT, JAMES P. O’NEILL,   :
Commissioner of the New York City      :
Police Department, POLICE OFFICER      :
JOSE CEPEDA, Shield #19206, SGT.       :
AMADEO OKTROVA, Shield #26126, and     :
NEW YORK CITY POLICE OFFICERS JOHN     :
DOES (names and shield numbers of whom :
are presently unknown) and other       :
unidentified members of THE NEW YORK   :
CITY POLICE DPEARMENT,                 :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Plaintiffs Ariel Ovalles and Elvio Toribio failed to appear

for their originally scheduled depositions, in November 2019 and

January 2020, respectively.    By Orders of January 14 and January

28, Ovalles and Toribio were ordered to appear for rescheduled

depositions.   These Orders included the warning that failure to

appear for the depositions might result in dismissal of their

claims.   On March 6, 2020, defendants moved to dismiss the

claims of Ovalles and Toribio, asserting that they had failed to

appear as ordered.   An Order of March 6 made any opposition to
defendants’ motion due March 13.       Plaintiff’s counsel has filed

no opposition.

     “In imposing Rule 37 sanctions . . . courts properly

consider various factors, including (1) the willfulness of the

non-compliant party or the reason for noncompliance; (2) the

efficacy of lesser sanctions; (3) the duration of the period of

noncompliance; and (4) whether the non–compliant party had been

warned of the consequences of noncompliance.”       Funk v.

Belneftekhim, 861 F.3d 354, 366 (2d Cir. 2017) (citation

omitted).   Here, Toribio and Ovalles have offered no explanation

for their noncompliance.   As even the threat of dismissal was

insufficient to produce compliance, there is no reason to

believe that lesser sanctions would have been effective.

Ovalles and Toribio have failed to participate in scheduled

discovery since at least January and been non-compliant with

court orders since at least February.       They were warned that

noncompliance could result in dismissal of their claims.      All

four factors support the sanction of dismissal.       Accordingly, it

is hereby




                                   2
    ORDERED that the claims of Ariel Ovalles and Elvio Toribio

are dismissed.

Dated:   New York, New York
         March 17, 2020


                              __________________________________
                                          DENISE COTE
                                 United States District Judge




                               3
